Bassett, C. J.
Two objections are made to the admission of this witness: first, that he has been convicted of an offense and sentenced to receive a punishment which renders him incompetent; second, that he is an accomplice. These objections go to the credibility and not to the competency. The record shows a conviction of having dealt with a negro slave. This offense is not infamous, though its punishment is so. The justice by whom the conviction was made could take cognizance only of the offense of dealing, etc., though he should state in the record that the goods were stolen by the slave, yet this would make no part of the conviction and therefore [would be] irrelevant. Many crimes not infamous are infamously punished, as fornication, etc. But it is not the punishment, but the crime, which constitutes the infamy which would render it dangerous to admit men as witnesses, and which therefore renders them incompetent. There is no ground for the second objection. Crimes are generally secretly committed and accomplices are often the only witnesses of them. It is the policy of the law to turn these people against each other and to make them the instruments of justice.
McDonough and Rodney, JJ., concurring, witness sworn.